IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 8, 2008
                                     No. 05-60334
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

RAYMOND BENTLEY

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:04-CR-2-3


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Raymond Bentley appeals the 135-month guidelines sentence that he
received after he pleaded guilty to conspiracy to distribute crack cocaine.
Bentley asserts that he did not validly waive his right to appeal. Although the
Government initially indicated its intent to enforce the appeal waiver, it now
acknowledges that it agreed to strike the waiver provision in the district court.
Consequently, there is no appeal waiver to enforce. Bentley, however, has failed



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 05-60334

to brief adequately any challenge to the validity of the sentence.1 See FED. R.
APP. P. 28(a)(9)(A); Edmond v. Collins, 8 F.3d 290, 292 n.5 (5th Cir. 1993).
Accordingly, we AFFIRM the judgment of the district court.




       1
         Nothing in our decision prevents Bentley from filing a motion for a reduced sentence
with the District Court pursuant to 18 U.S.C. § 3582(c).

                                             2